Citation Nr: 1503478	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-28 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for dermatitis, evaluated as 10 percent disabling, prior to March 26, 2012. 

2.  Entitlement to an increased rating for dermatitis, evaluated as 30 percent disabling, on and after March 26, 2012.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1983 to March 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The electronic claims file shows that in June 2014, the Veteran contacted the RO and requested that the VA obtain his medical treatment records from the Richmond, Virginia VA Medical Center where he had a recent medical appointment for his eczema.  See June 2014 Report of Contact.  These records have not been associated with the claims file.  As such, this matter must be remanded to obtain the outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2) (concerning VA's duty to obtain VA medical records); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA and private medical records concerning the Veteran's skin conditions, including those from the Richmond, Virginia VAMC.  

2.  After completing the above development and any other development deemed appropriate, to include consideration of whether an additional examination is warranted, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




